 



AMENDMENT NUMBER ONE
TO THE
EXELON CORPORATION
STOCK DEFERRAL PLAN
(As Amended and Restated Effective January 1, 2005)
     The Exelon Corporations Stock Deferral Plan, as amended and restated
effective January 1, 2005 (the “Plan”), is hereby amended in the following
respect:
     Section 5.3(b) of the Plan is amended in its entirety to read as follows:
(b) Each Participant may elect to receive a distribution of such Participant’s
Deferred Stock Account attributable to Plan Years prior to January 1, 2007 in a
lump sum payment of Exelon Stock in the third quarter of 2007, by submitting
such election on or before December 31, 2006 in accordance with procedures
prescribed by the Plan Administrator, provided that such election shall be null
and void if such Participant’s distribution under the Plan otherwise would be
made or commence prior to January 1, 2007. A Participant who files such a lump
sum election, whose position is Executive Vice President or above and who has
achieved two times his or her stock ownership requirement may elect to receive
such distribution in the form of Exelon Stock, in cash, or one quarter in Exelon
Stock and three quarters in cash.
Executed this ____ day of ___________, 2007.
EXELON CORPORATION

       
By:
   
 
   
 
  S. Gary Snodgrass
 
  Executive Vice President and
 
  Chief Human Resources Officer

